DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art does not show separately or in combination the detailed embodiment of an auxiliary convey mechanism for goods in a vehicle compartment, comprising: a plurality of elongated splice plates, the splice plates arranged on floor beams of the vehicle compartment; a plurality of elongated surface boards, each of the surface boards bent along a width direction of a surface board of the surface boards to have a corrugated shape; a plurality of support frames; and a plurality of conveying assemblies, each of the conveying assemblies comprising a lifting frame and rollers rotatably connected on the lifting frame; wherein each of the surface boards is arranged and fixedly connected between two adjacent splice plates of the splice plates along a length direction of a splice plate of the splice plates, each of the surface boards is fixedly connected with several support frames along a length direction of a surface board of the surface boards, each of the conveying assemblies is correspondingly disposed in each of the support frames, and the rollers are capable of protruding outside the corresponding surface board; and wherein a plurality of avoidance gaps are formed between two adjacent support frames of the support frames, and the avoidance gaps are capable of accommodating insertion of the floor beams, and when the floor beams .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



Wbj.